DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  In line 3 of each claim, change “the same level” to “a same level”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liaw, U.S. Pat. Pub. No. 2020/0105752, Figures 10-12.
Liaw, Figures 10, 11:

    PNG
    media_image1.png
    505
    781
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    774
    media_image2.png
    Greyscale

Liaw, Figure 12:

    PNG
    media_image3.png
    505
    776
    media_image3.png
    Greyscale

Regarding claim 1: Liaw Figures 10-12 disclose a semiconductor device (100), comprising: a substrate (12) including a first active pattern (Nwell at GAA NW 120) and a second active pattern (Nwell at GAA NS 140) that are adjacent to each other in a first direction; a first channel pattern (122) and a first source/drain pattern (S/D at GAA NW 120) on the first active pattern (Nwell), the first channel pattern (122) including a plurality of first semiconductor patterns (122) that are stacked on the first active pattern (Nwell at GAA NW 120) and spaced apart from each other, the plurality of first semiconductor patterns (122) being connected to the first source/drain pattern (S/D at GAA NW 120); a second channel pattern (142) and a second source/drain pattern (S/D at GAA NS 140) on the second active pattern (Nwell at GAA NS 140), the second channel pattern (142) including a plurality of second semiconductor patterns (142) that are stacked on the second active pattern (Nwell at GAA NS 140) and spaced apart from each other, the plurality of second semiconductor patterns (142) being connected to the second source/drain pattern (S/D at GAA NS 140); and a gate electrode (126, 146) on the first channel pattern (122) and the second channel pattern (142), the gate electrode (126, 146) extending in the first direction, wherein the gate electrode (126, 146) includes: a first portion (portion of gate electrode (126) between semiconductor patterns (122)) between adjacent ones of the plurality of first semiconductor patterns (122); and a second portion (portion of gate electrode (146) between semiconductor patterns (142)) between adjacent ones of the plurality of second semiconductor patterns (142), wherein a width (W1) of the second portion (portion of gate electrode (146) between semiconductor patterns (142)) in the first direction is at least two times a width (W2) of the first portion (portion of gate electrode (126) between semiconductor patterns (122)) in the first direction.  Liaw specification ¶¶ 70-72, 36.
Regarding claim 2, which depends from claim 1: Liaw discloses a first gate dielectric pattern (124) between the first portion (portion of gate electrode (126) between semiconductor patterns (122)) and the adjacent first semiconductor patterns (122) of the plurality of first semiconductor patterns (122); and a second gate dielectric pattern (144) between the second portion (portion of gate electrode (146) between semiconductor patterns (142)) and the adjacent second semiconductor patterns (142) of the plurality of second semiconductor patterns (142), wherein a length of the second gate dielectric pattern (144) in the first direction is at least two times a length of the first gate dielectric pattern (124) in the first direction.  See id.
Regarding claim 3, which depends from claim 1: Liaw discloses that a width (W1) of each of the plurality of second semiconductor patterns (142) in the first direction is at least two times a width (W2) of each of the plurality of first semiconductor patterns (122) in the first direction.  Id.
Regarding claim 4, which depends from claim 1: Liaw discloses that an uppermost first semiconductor pattern (122) of the plurality of first semiconductor patterns (122) is positioned at substantially the same level as an uppermost second semiconductor pattern (142) of the plurality of second semiconductor patterns (142).  See Liaw Figure 11.
Regarding claim 8, which depends from claim 1: Liaw discloses that the gate electrode (126, 146) surrounds each first semiconductor pattern (122) of the plurality of first semiconductor patterns (122) and surrounds each second semiconductor pattern (142) of the plurality of second semiconductor patterns (142).  See Liaw Figures 10, 11.  See also Liaw specification ¶¶ 70, 71.
Regarding claim 9, which depends from claim 1: Liaw discloses that a width of the second source/drain pattern (S/D at GAA NS 140) in the first direction is at least two times a width of the first source/drain pattern (S/D at GAA NW 120) in the first direction.  See Liaw specification ¶¶ 70-72, 36.
Regarding claim 10, which depends from claim 1: Liaw discloses that a first contact (CO) on the first source/drain pattern (S/D at GAA NW 120); and a second contact (CO) on the second source/drain pattern (S/D at GAA NS 140), wherein a width of the second contact (CO at S/D at GAA NS 140) in the first direction is at least two times a width of the first contact (C) at S/D at GAA NW 120) in the first direction.  See id.  See Liaw Figures 10-12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,348,918 [hereinafter “the ’918 patent”] in view of Liaw Figures 10-12.
Regarding claim 1: Claim 3 of the ’918 patent, which depends from claim 1 of the ’918 patent, discloses a semiconductor device, comprising (claim 1, line 1): a substrate (claim 1, line 2) including a first active pattern and a second active pattern that are adjacent to each other in a first direction (claim 1, lines 3-9); a first channel pattern on the first active pattern (claim 3, lines 2-3), the first channel pattern including a plurality of first semiconductor patterns that are stacked on the first active pattern and spaced apart from each other (claim 3, lines 7-9); a second channel pattern on the second active pattern (claim 3, lines 2-4), the second channel pattern including a plurality of second semiconductor patterns that are stacked on the second active pattern and spaced apart from each other (claim 3, lines 7-9).  Claim 3 of the ’918 patent does not disclose a first source/drain pattern on the first active pattern, the plurality of first semiconductor patterns being connected to the first source/drain pattern; a second source/drain pattern on the second active pattern, the plurality of second semiconductor patterns being connected to the second source/drain pattern; and a gate electrode on the first channel pattern and the second channel pattern, the gate electrode extending in the first direction, wherein the gate electrode includes: a first portion between adjacent ones of the plurality of first semiconductor patterns; and a second portion between adjacent ones of the plurality of second semiconductor patterns, wherein a width of the second portion in the first direction is at least two times a width of the first portion in the first direction
Liaw Figures 10-12, directed to similar subject matter, disclose a first channel pattern (122) and a first source/drain pattern (S/D at GAA NW 120) on the first active pattern (Nwell), the first channel pattern (122) including a plurality of first semiconductor patterns (122) that are stacked on the first active pattern (Nwell at GAA NW 120) and spaced apart from each other, the plurality of first semiconductor patterns (122) being connected to the first source/drain pattern (S/D at GAA NW 120); a second channel pattern (142) and a second source/drain pattern (S/D at GAA NS 140) on the second active pattern (Nwell at GAA NS 140), the second channel pattern (142) including a plurality of second semiconductor patterns (142) that are stacked on the second active pattern (Nwell at GAA NS 140) and spaced apart from each other, the plurality of second semiconductor patterns (142) being connected to the second source/drain pattern (S/D at GAA NS 140); and a gate electrode (126, 146) on the first channel pattern (122) and the second channel pattern (142), the gate electrode (126, 146) extending in the first direction, wherein the gate electrode (126, 146) includes: a first portion (portion of gate electrode (126) between semiconductor patterns (122)) between adjacent ones of the plurality of first semiconductor patterns (122); and a second portion (portion of gate electrode (146) between semiconductor patterns (142)) between adjacent ones of the plurality of second semiconductor patterns (142), wherein a width (W1) of the second portion (portion of gate electrode (146) between semiconductor patterns (142)) in the first direction is at least two times a width (W2) of the first portion (portion of gate electrode (126) between semiconductor patterns (122)) in the first direction.  Liaw specification ¶¶ 70-72, 36.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 3 of the ’918 patent to include the source/drain patterns and their connections to the semiconductor patterns, and gate electrode and gate electrode portions because the source/drain patterns and their connections permit electrical connections to the device and the gate electrode and gate electrode portions provide control of the device.  As claim 3 discloses, the width of the channel pattern on the at least one second active pattern is at least two times the width of the channel pattern on the at least one first active pattern.  Because the gate portions are provided between the claim 3 channel patterns, they would also have these dimensions, thus disclosing that the gate electrode includes: a first portion between adjacent ones of the plurality of first semiconductor patterns; and a second portion between adjacent ones of the plurality of second semiconductor patterns, wherein a width of the second portion in the first direction is at least two times a width of the first portion in the first direction.
Regarding claim 2, which depends from claim 1: The combination discloses a first gate dielectric pattern (124) between the first portion (portion of gate electrode (126) between semiconductor patterns (122)) and the adjacent first semiconductor patterns (122) of the plurality of first semiconductor patterns (122); and a second gate dielectric pattern (144) between the second portion (portion of gate electrode (146) between semiconductor patterns (142)) and the adjacent second semiconductor patterns (142) of the plurality of second semiconductor patterns (142), wherein a length of the second gate dielectric pattern (144) in the first direction is at least two times a length of the first gate dielectric pattern (124) in the first direction.  See id.
Regarding claim 3, which depends from claim 1: The combination discloses that a width (W1) of each of the plurality of second semiconductor patterns (142) in the first direction is at least two times a width (W2) of each of the plurality of first semiconductor patterns (122) in the first direction.  Id.
Regarding claim 4, which depends from claim 1: The combination discloses that an uppermost first semiconductor pattern (122) of the plurality of first semiconductor patterns (122) is positioned at substantially the same level as an uppermost second semiconductor pattern (142) of the plurality of second semiconductor patterns (142).  See Liaw Figure 11.
Regarding claim 5, which depends from claim 1: Claim 1 of the ’918 patent discloses a first power rail electrically connected to the first active pattern (claim 1, lines 10-11); and a second power rail electrically connected to the second active pattern (claim 1, lines 12-13), wherein the second power rail vertically overlaps the second active pattern (claim 1, lines 24-25).  Because the first source/drain pattern is on and connected to the first active pattern, the combination discloses that the first power rail electrically connected to the first source/drain pattern.  Because the second source/drain pattern is on and connected to the second active pattern, the combination discloses that the second power rail electrically connected to the second source/drain pattern.  Lastly, because the second channel pattern/second semiconductor patterns overlap the second portion of the gate electrode and, in claim 1 of the ’918 patent, the second power rail overlaps the second active pattern, and thus the combination discloses that the second power rail vertically overlaps the second portion of the gate electrode.
Regarding claim 6, which depends from claim 5: Claim 1 of the ’918 patent discloses that the at least one first active pattern is not vertically overlapped with the first power rail (claim 1, lines 22-23).  Because the first channel pattern/first semiconductor patterns overlap the first portion of the gate electrode and the first active pattern, the combination discloses the first power rail is not only horizontally offset from first active pattern, but also the first portion of the gate electrode.
Regarding claim 8, which depends from claim 1: The combination discloses that the gate electrode (126, 146) surrounds each first semiconductor pattern (122) of the plurality of first semiconductor patterns (122) and surrounds each second semiconductor pattern (142) of the plurality of second semiconductor patterns (142).  See Liaw Figures 10, 11.  See also Liaw specification ¶¶ 70, 71.
Regarding claim 9, which depends from claim 1: The combination discloses that a width of the second source/drain pattern (S/D at GAA NS 140) in the first direction is at least two times a width of the first source/drain pattern (S/D at GAA NW 120) in the first direction.  See Liaw specification ¶¶ 70-72, 36.
Regarding claim 10, which depends from claim 1: The combination discloses that a first contact (CO) on the first source/drain pattern (S/D at GAA NW 120); and a second contact (CO) on the second source/drain pattern (S/D at GAA NS 140), wherein a width of the second contact (CO at S/D at GAA NS 140) in the first direction is at least two times a width of the first contact (C) at S/D at GAA NW 120) in the first direction.  See id.  See Liaw Figures 10-12.
Claims 11, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the ’918 patent in view of Liaw Figures 10-12 and Gheewala, U.S. Pat. No. 6,838,713, Figure 3.

    PNG
    media_image4.png
    536
    511
    media_image4.png
    Greyscale

Regarding claim 11: Claim 3 of the ’918 patent, which depends from claim 1 of the ’918 patent, discloses a semiconductor device, comprising (claim 1, line 1): a substrate (claim 1, line 2) including a first active pattern and a second active pattern that are adjacent to each other in a first direction (claim 1, lines 3-9); a first channel pattern on the first active pattern, the first channel pattern including a plurality of first semiconductor patterns that are stacked on the first active pattern and spaced apart from each other (claim 3, lines 2-9); a second channel pattern on the second active pattern, the second channel pattern including a plurality of second semiconductor patterns that are stacked on the second active pattern and spaced apart from each other (id.); a first power rail electrically connected to the first active pattern (claim 1, lines 10-11); and a second power rail electrically connected to the second active pattern (claim 1, lines 12-13), wherein a width of each second semiconductor pattern of the plurality of second semiconductor patterns in the first direction is greater than a width of each first semiconductor pattern of the plurality of first semiconductor patterns in the first direction (claim 3, lines 7-16), wherein the first power rail is horizontally offset from the plurality of first semiconductor patterns (claim 1, lines 3-9, 22-23), and wherein the second power rail vertically overlaps the plurality of second semiconductor patterns (claim 1, lines 3-9, 24-25).  Claim 3 of the ’918 patent does not disclose a first source/drain pattern on the first active pattern, the plurality of first semiconductor patterns being connected to the first source/drain pattern; a second source/drain pattern on the second active pattern, the plurality of second semiconductor patterns being connected to the second source/drain pattern; a gate electrode on the first channel pattern and the second channel pattern, the gate electrode extending in the first direction; a first power rail electrically connected to the first source/drain pattern, the first power rail extending in a second direction crossing the first direction; and a second power rail electrically connected to the second source/drain pattern, the second power rail extending in the second direction.
Liaw Figures 10-12, directed to similar subject matter, disclose a first channel pattern (122) and a first source/drain pattern (S/D at GAA NW 120) on the first active pattern (Nwell), the first channel pattern (122) including a plurality of first semiconductor patterns (122) that are stacked on the first active pattern (Nwell at GAA NW 120) and spaced apart from each other, the plurality of first semiconductor patterns (122) being connected to the first source/drain pattern (S/D at GAA NW 120); a second channel pattern (142) and a second source/drain pattern (S/D at GAA NS 140) on the second active pattern (Nwell at GAA NS 140), the second channel pattern (142) including a plurality of second semiconductor patterns (142) that are stacked on the second active pattern (Nwell at GAA NS 140) and spaced apart from each other, the plurality of second semiconductor patterns (142) being connected to the second source/drain pattern (S/D at GAA NS 140); and a gate electrode (126, 146) on the first channel pattern (122) and the second channel pattern (142), the gate electrode (126, 146) extending in the first direction, wherein the gate electrode (126, 146) includes: a first portion (portion of gate electrode (126) between semiconductor patterns (122)) between adjacent ones of the plurality of first semiconductor patterns (122); and a second portion (portion of gate electrode (146) between semiconductor patterns (142)) between adjacent ones of the plurality of second semiconductor patterns (142), wherein a width (W1) of the second portion (portion of gate electrode (146) between semiconductor patterns (142)) in the first direction is at least two times a width (W2) of the first portion (portion of gate electrode (126) between semiconductor patterns (122)) in the first direction.  Liaw specification ¶¶ 70-72, 36.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 3 of the ’918 patent to include the source/drain patterns and their connections to the semiconductor patterns, and gate electrode because the source/drain patterns and their connections permit electrical connections to the device and the gate electrode provides control of the device.  Because the source/drain patterns are on and connected to the active patterns, the combination discloses that the power rails are electrically connected to their respective source/drain patterns.
Gheewala Figure 3 discloses a related device, and shows active patterns being sequentially arranged in a first direction and extending in a second direction, and shows power rails (340, 350) connected to the active patterns and extending in the second direction.  Gheewala specification, col. 5, ll. 18-52.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Gheewala design to arrange the power rails to extend in the second direction because this arrangement provides power across the devices.
Regarding claim 12, which depends from claim 11: The combination discloses that an uppermost first semiconductor pattern (122) of the plurality of first semiconductor patterns (122) is positioned at substantially the same level as an uppermost second semiconductor pattern (142) of the plurality of second semiconductor patterns (142).  See Liaw Figure 11.
Regarding claim 15, which depends from claim 11: The combination discloses the gate electrode includes: a first portion between adjacent first semiconductor patterns of the plurality of first semiconductor patterns; and a second portion between adjacent second semiconductor patterns of the plurality of second semiconductor patterns, the first power rail is horizontally offset from the first portion (because the first power rail is offset from the first active pattern, claim 1, lines 22-23, and the channel patterns, which the gate portions overlap, overlap the first active pattern, claim 3, lines 2-9, thus the first gate portion is offset from the first power rail), and the second power rail vertically overlaps the second portion (because the second power rail overlaps the second active pattern, claim 1, lines 24-25, and the channel patterns, which the gate portions overlap, overlap the second active pattern, claim 3, lines 2-9, thus the second gate portion overlaps the second power rail).
  
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “wherein the first power rail vertically overlaps the insulating pattern”, in combination with the remaining limitations of the claim.
With regard to claim 13: The claim has been found allowable because the prior art of record does not disclose “wherein the first power rail vertically overlaps the insulating pattern”, in combination with the remaining limitations of the claim.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “wherein the insulating pattern is horizontally offset from the second power rail”, in combination with the remaining limitations of the claim.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “a first gate electrode on the first, second, and third channel patterns and extending from the first channel pattern to the third channel pattern in the first direction; a second gate electrode on the fourth channel pattern, the second gate electrode being aligned with the first gate electrode in the first direction; and an insulating pattern between the first gate electrode and the second gate electrode, the insulating pattern being configured to separate the first and second gate electrodes from each other, wherein a distance between the third active pattern and the fourth active pattern in the first direction is at least two times a distance between the first active pattern and the second active pattern in the first direction”, in combination with the remaining limitations of the claim.
With regard to claims 17-20: The claims have been found allowable due to their dependency from claim 16 above.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897